Rumsey, J.:
I concur with Mr. Justice Patterson in his conclusion that there is no evidence to warrant a judgment for money' damages, and that, so far as that portion of the judgment is concerned, it cannot stand. I also concur in the rule of law suggested in his opinion. I have no doubt that an action will lie against a person who maliciously induces another to refuse to employ the plaintiff in his business, for the purpose of preventing the plaintiff from earning a livelihood thereby, if it appears that the plaintiff has suffered- injury from such action. In that regard, I think that the case of Flood v. Jackson (1895, L. R. [2 Q. B.] 21) correctly states the law of this country. I am aware that that case has been reversed by the House of Lords, but that reversal was made by a divided court, against the opinion of a large majority of the judges of England, and, in my judgment, it cannot be sustained either upon principle or authority. But I think an. examination of the record-in this case discloses that there was sufficient evidence to warrant the learned justice in the court below in finding the facts which he did find, and which brought the case within the rule laid down in Flood v. Jackson. I do not purpose to recapitulate those facts. They establish clearly, as it seems ■ to me, that Simpson was practically coerced into discharging the plaintiff from his employment, and that the object with which that coercion was applied was to prevent the employment of the plaintiff because he had been rejected in his application for membership in *400the union. As the result of that coercion, practiced not only upon Simpson but upon others, it appeared that the plaintiff was practically prevented from obtaining any work at his .trade for a long period of time. These facts, as it seems to me, warranted the justice below in awarding an injunction, and so much of the judgment should be affirmed.